
	

114 HR 553 IH: To amend the Internal Revenue Code of 1986 to encourage the use of 529 plans and Coverdell education savings accounts, and for other purposes.
U.S. House of Representatives
2015-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 553
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2015
			Mr. Messer introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to encourage the use of 529 plans and Coverdell
			 education savings accounts, and for other purposes.
	
	
		1.Allowance of home school expenses as qualified education expenses for purposes of a Coverdell
			 Education Savings Account
 (a)In GeneralSection 530(b)(3) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
 (C)Private schoolFor purposes of this section, the term ‘private school’ includes any home school that meets the requirements of State law applicable to such home schools, whether or not such school is deemed a private school for purposes of State law..
 (b)Effective DateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014. 2.Elimination of Coverdell Education Savings Account contribution limitation (a)In generalSection 530(b)(1)(A) of the Internal Revenue Code of 1986 is amended by inserting or at the end of clause (i), by striking or at the end of clause (ii) and inserting a period, and by striking clause (iii).
 (b)Prohibition on excess contributionsSection 530(b) of such Code is amended by adding at the end the following new paragraph:  (5)Prohibition on excess contributionsA program shall not be treated as a Coverdell education savings account unless it provides adequate safeguards to prevent contributions on behalf of a designated beneficiary in excess of those necessary to provide for the qualified education expenses of the beneficiary..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014. 3.529 programs for pre-kindergarten, elementary, and secondary education expenses (a)In generalSection 529(e)(3) of the Internal Revenue Code of 1986 is amended—
 (1)by redesignating subparagraph (B) as subparagraph (C); (2)by striking Qualified higher education expenses and all that follows through The term qualified higher education expenses means— and inserting the following:
 Qualified education expenses.—(A)In generalThe term qualified education expenses means— (i)qualified higher education expenses, and
 (ii)qualified pre-kindergarten, elementary, and secondary education expenses. (B)Qualified higher education expensesThe term qualified higher education expenses means; and
 (3)by adding at the end the following new subparagraphs:  (D)Qualified pre-kindergarten, elementary, and secondary education expensesThe term qualified pre-kindergarten, elementary, and secondary education expenses means—
 (i)expenses for tuition, fees, academic tutoring, special needs services in the case of a special needs beneficiary, books, supplies, and other equipment which are incurred in connection with the enrollment or attendance of the designated beneficiary of the trust as a pre-kindergarten, elementary, or secondary school student at a public, private, or religious school,
 (ii)expenses for room and board, uniforms, transportation, and supplementary items and services (including extended day programs) which are required or provided by a public, private, or religious school in connection with such enrollment or attendance, and
 (iii)expenses for the purchase of any computer technology or equipment (as defined in section 170(e)(6)(F)(i)) or Internet access and related services, if such technology, equipment, or services are to be used by the beneficiary and the beneficiary’s family during any of the years the beneficiary is in school.Clause (iii) shall not include expenses for computer software designed for sports, games, or
 hobbies unless the software is predominantly educational in nature.(E)SchoolThe term school means any school which provides pre-kindergarten, elementary, or secondary education (pre-kindergarten through grade 12), as determined under State law. Such a school shall be treated as an eligible educational institution for purposes of subsection (b)..
 (b)Conforming amendmentsSection 529 of such Code is amended by striking qualified higher education each place it appears in subsections (b) and (c) and inserting qualified education. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
			
